 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 1 of 10

RETURN DATE: July 21, 2020 : SUPERIOR COURT

ORLANDO CENTENO : J.D. OF NEW HAVEN

Vv. : AT NEW HAVEN

SERAMONTE ESTATES, LLC, ET AL : JUNE 22, 2020
COMPLAINT

 

FIRST COUNT: Orlando Centeno v. Seramonte Estates, LLC

 

1. At all times mentioned herein, the plaintiff, ORLANDO CENTENO, was and
is a resident of the City of Yonkers, County of Westchester, and State of New York,

2. At all times mentioned herein, the defendant, SERAMONTE ESTATES, LLC,
was a domestic corporation duly organized and existing as a business entity under the laws of
the State of Connecticut, with its principal place of business located at 92 Prospect Street,
Waterbury, Connecticut.

3, On or about December 19, 2019, and for a sometime prior thereto, the
defendant, SERAMONTE ESTATES, LLC, through its agents, Servants, and/or employees,
owned, maintained, possessed, controlled, and/or maintained the premises located at 74 Kaye
Vue Drive, Town of Hamden, and State of Connecticut (hereinafter referred to as “the
premises”).

4. On or about December 19, 2019, and for some time prior thereto, there existed

a dangerous, defective and/or unsafe condition at or in the parking lot of the premises,

1

Kennedy, Johnson, Schwab & Roberge L.L.C. * ATTORNEYS ar LAW
LONG WHARF MARITIME CENTER © 555 LONG WHARF DRIVE, 13th Floor « New HAven, CT 06511
FAX (203) 865-5345 « (203) 865-8430 « JURIS NO. 106077

 

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 2 of 10

consisting of an accumulation of snow and/or ice, which created a hazard to guests, patrons,
and/or business invitees.

5. On December 19, 2019, at approximately 10:30 pm, the plaintiff, ORLANDO
CENTENO, was lawfully on the premises as a business invitee.

6. On December 19, 2019, at approximately 10:30 p.m., the plaintiff, ORLANDO
CENTENO, was suddenly and without warning caused to slip and fall due to an accumulation
of ice located in the parking lot of the premises, thereby causing the plaintiff to sustain the
injuries, damages, and losses set forth herein.

7. At all times mentioned herein, said premises were owned, managed, controlled,
possessed, and/or maintained, and possessed by the defendant, SERAMONTE ESTATES,
LLC.

8. The plaintiff's injuries, damages, and losses were proximately caused by the
carelessness and negligence of the defendant, SERAMONTE ESTATES, LLC, its agents,
servants, and/or employees, in any one or more of the following ways:

a. IN THAT they failed and neglected to maintain the premises in a
reasonably safe condition by allowing a dangerous, defective, and
unsafe condition to exist, namely an accumulation of ice;

b. IN THAT they failed to keep and ensure the premises was safe for
persons lawfully traversing on the same, such as the plaintiff;

C. IN THAT they caused and/or allowed and permitted ice to accumulate
on the parking lot although they knew or should have known of the
dangerous and icy condition;

2

Kennedy, Johnson, Schwab & Roberge L.L.C. + arrorneys ar Law
LONG WHARF MARITIME CENTER *« 555 LONG WHARF DRIVE, 13th Floor * New HaveN, CT 06511
FAX (203) 865-5345 « (203) 865-8430 « JURIS NO. 106077

 

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 3 of 10

IN THAT they failed to remove the ice and failed to apply sand and salt
to the subject area or otherwise safeguard those lawfully using said
loading ramp from injury;

IN THAT they failed to warn the plaintiff of the dangerous and slippery
condition, then and there existing;

IN THAT they failed to make reasonable inspection of the parking lot
in order to ascertain the dangerous condition then and there existing;

IN THAT they failed to maintain the property so that ice and water
would not accumulate;

IN THAT they failed to adequately treat the ice on the parking lot with
sand and/or salt;

IN THAT the dangerous, defective and unsafe condition existed on the
premises for such a length of time that the defendant should, in the
exercise of reasonable care, have discovered the condition in time to
remedy the same.

9. As a direct result of the carelessness and negligence of the defendant,

SERAMONTE ESTATES, LLC, its agents, servants, and/or employees, the plaintiff,

ORLANDO CENTENO, sustained the following injuries and damages, and which injuries or

the effects thereof are or may be permanent in nature;

a.

b.

Abrasions to the left arm and posterior back;
Back pain;

Lower back pain radiating to bilateral lower extremities with
numbness/weakness;

Left shoulder pain and weakness;

3

Kennedy, Johnson, Schwab er Roberge L.L.C. © ATTORNEYS AT LAW

LONG WHARF MARITIME CENTER « 555 LONG WHARF DRIVE, 13th Floor » New Haven, CY 06511

FAX (203) 865-5345 © (203) 865-8430 « JURIS NO. 106077

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 4 of 10

10.

Acute on chronic left shoulder injury with associated complete full thickness
tear of the supraspinatus, requiring surgical repair, with associated edema
and swelling;

Acute left wrist pain;

. Acute left arm pain;

Left elbow contusion;
Tendinosis/tendinopathy of the left elbow;

Left wrist contusion with internal derangement and triangular fibrocartilage
tear requiring surgical repair:

. Exacerbation of preexisting injury and/or condition to the lumbar spine;

Exacerbation of preexisting injury and/or condition to the left shoulder;

. Difficulty sleeping;

Physical and emotional pain and suffering.

As a further result of the carelessness and negligence of the defendant,

SERAMONTE ESTATES, LLC, its agents, servants and/or employees, the plaintiff,

ORLANDO CENTENO, incurred medical expenses for medical care and attention, diagnostic

testing, surgery physical therapy, and medicines and may incur additional expenses for these

items in the future.

11.

As a further result of the carelessness and negligence of the defendant,

SERAMONTE ESTATES, LLC, its agents, servants and/or employees, the plaintiff,

4

Kennedy, Johnson, Schwab er Roberge L.L.C. © artoarneys ar Law

LONG WHARF Marrrime CENTER © 555 LONG WHAR¥ DRIVE, 13th Floor * New HAVEN, CT 06511

FAX (203) 865-5345 « (203) 865-8430 © JURIS NO. 106077

 

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 5 of 10

ORLANDO CENTENO, normal daily activities, and enjoyments of life have been impaired
and may be so impaired in the future.
SECOND COUNT: Orlando Centeno v. Detail Management LLC

1, At all times mentioned herein, the plaintiff, ORLANDO CENTENO, was and
is a resident of the City of Yonkers, County of Westchester, and State of New York.

2. Atall times mentioned herein, the defendant, DETAIL MANAGEMENT, LLC,
was a domestic corporation duly organized and existing as a business entity under the laws of
the State of Connecticut, with its principal place of business located at 267 Rawley Avenue,
Waterbury, Connecticut.

3. On or about December 19, 2019, and for a sometime prior thereto, the
defendant, DETAIL MANAGEMENT, LLC, through its agents, servants, and/or employees,
owned, managed, possessed, controlled, and/or were responsible for the care and maintenance
of the premises located at 74 Kaye Vue Drive, Town of Hamden, and State of Connecticut
(hereinafter referred to as “the premises”).

4, On or about December 19, 2019, and for some time prior thereto, there existed
a dangerous, defective and/or unsafe condition at or in the parking lot of the premises,
consisting of an accumulation of snow and/or ice, which created a hazard to guests, patrons,
and/or business invitees,

5. On December 19, 2019, at approximately 10:30 p.m., the plaintiff, ORLANDO

CENTENO, was lawfully on the premises as a business invitee,

Kennedy, Johnson, Schwab & Roberge L.L.C. + arrorneys ar caw
LONG WHARF MARITIME CENTER © 555 LONG WHARF DRIVE, 13th Floor © NEw Haven, CT 0651)
FAX (203) 865-5345 » (208) 865-8480 « JURIS NO. 106077

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 6 of 10

6. On December 19, 2019, at approximately 10:30 p.m., the plaintiff, ORLANDO
CENTENO, was suddenly and without warning caused to slip and fall due to an accumulation
of ice located in the parking lot of the premises, thereby causing the plaintiff to sustain the
injuries, damages, and losses set forth herein,

7. At all times mentioned herein, said premises were owned, managed, controlled,
possessed, and/or maintained by the defendant, DETAIL MANAGEMENT, LLC.

8. The plaintiff's injuries, damages, and losses were proximately caused by the
carelessness and negligence of the defendant, DETAIL MANAGEMENT, LLC, its agents,
servants, and/or employees, in any one or more of the following ways:

a. IN THAT they failed and neglected to maintain the premises in a
reasonably safe condition by allowing a dangerous, defective, and
unsafe condition to exist, namely an accumulation of ice;

b. IN THAT they failed to keep and ensure the premises was safe for
persons lawfully traversing on the same, such as the plaintiff;

c. IN THAT they caused and/or allowed and permitted ice to accumulate
on the parking lot although they knew or should have known of the
dangerous and icy condition;

d. IN THAT they failed to remove the ice and failed to apply sand and salt
to the subject area or otherwise safeguard those lawfully using said
loading ramp from injury;

€. IN THAT they failed to warn the plaintiff of the dangerous and slippery
condition, then and there existing;

f. IN THAT they failed to make reasonable inspection of the parking lot
in order to ascertain the dangerous condition then and there existing;

6

Kennedy, Johnsen, Schwab & Roberge L.L.C. © artoRNEYS ar Law
LONG WHARF MARITIME CENTER 555 LONG WHARF DRIVE, [3th Foor « NEW FIAVEN, CT 06511
FAX (203) 865-5345 « (203) 865-8430 « JURIS NO, 106077

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 7 of 10

IN THAT they failed to maintain the property so that ice and water
would not accumulate;

IN THAT they failed to adequately treat the ice on the parking lot with
sand and/or salt;

IN THAT the dangerous, defective and unsafe condition existed on the
premises for such a length of time that the defendant Should, in the
exercise of reasonable care, have discovered the condition in time to
remedy the same.

9, AS a direct result of the carelessness and negligence of the defendant, DETAIL

MANAGEMENT, LLC, its agents, servants, and/or employees, the plaintiff, ORLANDO

CENTENO, sustained the following injuries and damages, and which injuries or the effects

thereof are or may be permanent in nature;

a.

b.

Abrasions to the left arm and posterior back;
Back pain;

Lower back pain radiating to bilateral lower extremities with
numbness/weakness;

Left shoulder pain and weakness;

Acute on chronic left shoulder injury with associated complete full thickness
tear of the supraspinatus, requiring surgical repair, with associated edema
and swelling;

Acute left wrist pain;

Acute left arm pain;

Left elbow contusion;

Tendinosis/tendinopathy of the left elbow;

7

Kennedy, Johnson, Schwab & Roberge L.L.C. * ArroRNeys ar Law

LONG WHARF MARITIME CENTER 555 LONG WHARF DRIVE, 13th Floor « NEW HAVEN, CT 06511

FAX (203) 865-5345 » (203) 865-8430 « JURIS NO. 106077

 

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 8 of 10

j. Left wrist contusion with internal derangement and triangular fibrocartilage
tear requiring surgical repair:

k. Exacerbation of preexisting injury and/or condition to the lumbar spine;
l. Exacerbation of preexisting injury and/or condition to the left shoulder;
m. Difficulty sleeping;

n. Physical and emotional pain and suffering.

10. Asa further result of the carelessness and negligence of the defendant, DETAIL
MANAGEMENT, LLC, its agents, servants and/or employees, the plaintiff, ORLANDO
CENTENO, incurred medical expenses for medical care and attention, diagnostic testing,
surgery physical therapy, and medicines and may incur additional expenses for these items in
the future.

11. Asa further result of the carelessness and negligence of the defendant, DETAIL
MANAGEMENT, LLC, its agents, servants and/or employees, the plaintiff, ORLANDO
CENTENO, normal daily activities, and enjoyments of life have been impaired and may be so
impaired in the future.

WHEREFORE, the plaintiff, ORLANDO CENTENO, claims as to all counts:

1. Monetary damages.

Dated at New Haven, Connecticut this 2274 day of June, 2020.

8

Kennedy, Johnson, Schwab & Hoberge L.L.C. © arrorners av Law
LONG WHARF MARITIME CENTER © 555 LONG WHARF DRIVE, 13th Floor «© New HAVEN, CT 06513
FAX (203) 865-5345 © (203) 865-8430 « JURIS NO. 106077

 

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 9 of 10

THE PLAINTIFF

Shelby L. Murphy, Esq.

Kennedy, Johnson, Schwab & Roberge, LLC
555 Long Wharf Drive, 13" Floor

New Haven, CT 06511

Juris No. 106077

Tel. (203) 865-8430

9
Kennedy, Johnson, Schwab & Roberge L.L.C. + ATTORNEYS AT LAW

LONG WHARF MARITIME CENTER © 555 LONG Waarg DRIVE, 13th Floor © NEW Haven, CT 065i 1
PAX (203) 865-5345 (208) 865-8450 » JURIS NO. 106077

 
 

 

Case 3:20-cv-01010-RNC Document 1-2 Filed 07/17/20 Page 10 of 10

RETURN DATE: July 21, 2020 : SUPERIOR COURT
ORLANDO CENTENO : J.D. OF NEW HAVEN
V. : AT NEW HAVEN
SERAMONTE ESTATES, LLC, ET AL : JUNE 22, 2020

STATEMENT OF AMOUNT IN DEMAND

The Plaintiff claims compensatory damages with the jurisdiction of this court in

excess of FIFTEEN THOUSAND DOLLARS ($15,000.00).

THE PLAINTIFF

Shelby L. Murphy, Esq.

Kennedy, Johnson, Schwab & Roberge, LLC
555 Long Wharf Drive, 13" Floor

New Haven, CT 06511

Juris No. 106077

Tel. (203) 865-8430

10

Kennedy, Johnson, Schwab e Roberge L.L.C. « ATTORNEYS AT LAW
LONG WHARF MARITIME CENTER © 555 LONG WHARF DRIVE, 13th Floor © NEW HAVEN, CT 06511
FAX (203) 865-5348 © (205) 865-8430 ¢ JURIS NO. 106077

 
